*315Tlio opinion of the Court was delivered by
Watkins, J.
It appears from the record that relators were prohibited and restrained from voting certain shares of stock at an election thereafter to be held for officers of a corporation known as the Daily News Publishing Company; that relators, as defendants therein, petitioned for and obtained an order for the dissolution of said injunction on furnishing bond in the amount fixed by the court with good and solvent security; that, in pursuance of said order, they filed a bond which purported to meet the requirements of said order, and appeared at the election and voted said stock; that, subsequently, plaintiff in injunction took a rule on relators to show cause why the injunction should not be reinstated and everything- placed in the same condition it was prior to the dissolution of same on bond, because the security furnished was not solvent; that said rule was regularly tried and made absolute, for the reason assigned, it appearing to the court that the injunction had never, in contemplation of law, taken effect, and hence the relators violated said injunction by voting said shares of stock at said election, and acted in contempt of same.
Thereupon, the. plaintiff in injunction proceeded against relators by a rule for contempt, which was regularly and properly tried, and they were adjudged and declared guilty of contempt.
These substantial facts were returned by the respondent judge in his answer, and lie thereupon affirms that he had the power and jurisdiction to so adjudge and decide, and that, under this state of facts, this court will not inquire whether they constitute a just and ample foundation therefor, and prays that the writs applied for be refused.
This case falls within the principle announced in State ex rel. Barthet vs. Judge, 40 Ann. 434, which was an exactly similar case, and in which similar relief was prayed for and refused. This Court said:
“ Such proceedings, in cases of contempt, can never be annulled, unless the court had no jurisdiction, or judicial power to make the order disobeyed, etc. * * Hence it is, that, when it is found that the court has such jurisdiction and power, and has proceeded in the manner and form required by law, the proceeding must remain unaffected, however erroneously the court may have determined the issue before it.
“ It has, consequently, been uniformly held that under an application for a certiorari, the intrinsic correctness of the judgment complained of could never be considered when the court had such jurisdiction and power and exercised it in the proper form, and the inquiry, when the *316court liad sucli jurisdiction and power, must he restricted to the intrinsic correctness of the decree.”
Again: “Finding, therefore, that, in issuing the injunction the court exercised a jurisdiction vested in it; that the injunction wns a proper exercise of judicial power; that the disobedience of such an order was punishable as a contempt, and that the proceedings were regular, wo conclude that, as wo have no concern with the question, whether the act charged was or not committed, or did or not constitute a contení])!, we are powerless to grant the relief sought.”
For these and other reasons assigned in that case, the writ of certiorari must be refused, and with it falls the requested prohibition.
It is, therefore, ordered and decreed that the preliminary order be rescinded and set aside, and that the application be refused wi(li cost.